ACCEPTED
                                                                                        01-17-00316-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                      5/25/2018 8:23 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              No. 01-17-00316-CV

                                                                       FILED IN
                     IN THE FIRST COURT OF APPEALS              1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                5/25/2018 8:23:44 AM
                                                                CHRISTOPHER A. PRINE
                        WES GILBREATH, JR., ET AL.,                     Clerk


                                   Appellants,

                                        v.

    LISA R. GILBREATH HORAN, Individually and as Trustee of the LISA
           GILBREATH HORAN 2001 IRREVOCABLE TRUST,

                                    Appellee,


           Appeal from the 80th District Court of Harris County, Texas
                          Trial Cause No. 2013-74857


     APPELLEE’S RESPONSE IN OPPOSITION TO THE COMPANY
      APPELLANTS’ MOTION FOR LEAVE TO EXCEED WORD
         COUNT LIMIT FOR APPELLANTS’ REPLY BRIEF




      Appellee objects to the Company Appellants’ request for a 40% increase to

the length of their reply brief, from 7,500 words to 10,500 words.

      The Company Appellants’ justifications for their request are invalid. They

suggest that Appellee violated Tex. R. App. P. 9.4(i)(2)(B) by filing two

Appellees’ Briefs—both within the 15,000-word limit—in response to the two

separate Appellants’ Briefs filed in this case, both of which are lengthy (the
Company Appellants’ Brief is 14,952 words; the Individual Appellants’ Brief is

11,746 words; and both briefs incorporate sections of the other). Appellants’ theory

is that the Rules allow each group of appellants to file a 15,000-word opening brief

and a 7,500-word reply brief, with a maximum of 27,000 words (thus allowing the

Appellants in this case up to 30,000 words for their opening briefs, with a

maximum of 54,000 words, since there are two groups of appellants), but strictly

limit Appellee to 27,000 words in responding to both groups. This interpretation of

the Rules is patently unreasonable and cannot be correct.

      The Company Appellants also suggest that they require thousands of

additional words for their reply brief because Appellee submitted an excessive

amount of briefing. But again, that is incorrect. Appellee’s Brief in Response to the

Company Appellants’ Brief is 14,715 words—237 words shorter than the

Company Appellants’ Brief. Even including the sections of Appellee’s Brief in

Response to the Individual Appellants’ Brief that Appellee incorporated by

reference (mostly the Statement of Facts), Appellee is well below the 27,000-word

maximum.

      The reason so much briefing has been submitted in this appeal is because

Appellants chose to assert an objectively excessive number of issues. The

Company Appellants’ Brief raises twenty-eight points of error, and the Individual

Appellants’ Brief raises an additional thirteen points of error. Despite the excessive

                                          2
number of issues asserted, Appellee managed to respond within the 15,000-word

limit. The Company Appellants should not be permitted to now gain an unfair

advantage, after Appellee has submitted her briefs, by obtaining a significant

increase to the length of their optional reply brief. The Company Appellants’

motion should be denied.

                                   Respectfully submitted,

                                   /s/ J. Stephen Barrick
                                   J. Stephen Barrick
                                   State Bar No. 00796168
                                   sbarrick@hicks-thomas.com
                                   HICKS THOMAS LLP
                                   700 Louisiana Street, Suite 2000
                                   Houston, Texas 77002
                                   (713) 547-9100
                                   (713) 547-9150 (Fax)

                                   ATTORNEYS FOR APPELLEE
                                   LISA GILBREATH HORAN




                                      3
                        CERTIFICATE OF SERVICE

      I certify that on May 25, 2018, a copy of this document was served upon the
following counsel via electronic service:

      Kevin Dubose
      ALEXANDER DUBOSE JEFFERSON & TOWNSEND LLP
      1844 Harvard Street
      Houston, Texas 77008
      kdubose@adjtlaw.com
      Counsel for Individual Defendants/Appellants

      Lauren B. Harris
      PORTER HEDGES LLP
      1000 Main Street, 36th Floor
      Houston, Texas 77002
      lharris@porterhedges.com
      Counsel for Company Defendants/Appellants


                                        /s/ J. Stephen Barrick




                                       4